DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7, 8 to 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenninger et al (2015/0292109) in view DE 102005060391.
The Brenninger et al reference teaches an apparatus and process for crystal growth using a float zone apparatus, note entire reference.  The apparatus consists of an induction coil outside a space and the growth area, note figure 1, number 7.  There is an insulating plate that divides the growth area into two separate regions, note fig1, no. 1 and para 0020.  There is a second heating element figure 1, number 8.  Further, there is a support shaft to vertically move the seed crystal, figure 1 number and examples.  A seed is placed in the chamber near the plate.  The chambers are heated to cause melting of the raw material and partial seed.  The seed is then lowered maintaining contact with the melt which then solidifies creating the single crystal by float zone growth, note examples.  The sole difference between the instant claims in the insulation space.    However, the DE 102005060391 reference teaches a float zone apparatus and method where an insulation area is created using insultation materials, note page 7.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Brenninger et al reference by the teachings of the DE 102005060391 to create an insulating area in the apparatus in order to prevent electric contact with the melt.
With regards to claims 7 and 11, the references teach using a funnel to flow the melt
With regards to claim 9, the Brenninger et al reference teaches dropping the raw melt, note figure 1.
With regards to claim 10, the Brenninger et al reference teaches that the raw material can be granular and dropped, note figure 1.


Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenninger et al (2015/0292109) in view DE 102005060391.
The Brenninger et al  and DE 102005060391 references are relied on for the same reasons as stated, supra, and differ from the instant claims in the arrangement of the heater and insultation. However, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to determine through routine experimentation the optimum, operable arrangement of the insulation and second heater in the combined references in order to maintain proper temperatures in the zone aiding the crystal formation
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenninger et al (2015/0292109) in view DE 102005060391.
The Brenninger et al  and DE 102005060391 references are relied on for the same reasons as stated, supra, and differ from the instant claims in the arrangement of the insultation and feed hole. However, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to determine through routine experimentation the optimum, operable arrangement of the feed hole and insulation, noting the references teach the feed in the middle over the seed, in the combined references in order to not premelt the feed material.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenninger et al (2015/0292109) in view DE 102005060391 and Kobayashi et al (4,323,418).
The Brenninger et al  and DE 102005060391 references are relied on for the same reasons as stated, supra, and differ from the instant claims in the opening modifier. However, the Kobayashi et al reference teaches a float zone growth method and apparatus using a modifier in the melt to create different shapes. it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the Brenninger et al reference by the teachings of the Kobayashi et al reference to add a modifier in order to create a desired shape.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenninger et al (2015/0292109) in view DE 102005060391.
The Brenninger et al  and DE 102005060391 references are relied on for the same reasons as stated, supra, and differ from the instant claims in the formation of the raw material. However, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to determine through routine experimentation the optimum, operable formation means for raw material in the combined references in order to start with a pure product.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach nor render obvious the instantly claimed invention as to the heat profile of the insulating plate.

		Examiner’s Remarks
The Ayel and Bleil references are merely cited of interest as showing the state of the art in float zone growth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714